In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

********************      *
GEORGE YOUHANA and        *
BELINA YOUHANA, on behalf of
                          *
C.Y.Y., a minor,          *
                          *                        No. 19-888V
             Petitioners, *                        Special Master Christian J. Moran
                          *
v.                        *                        Filed: May 20, 2020
                          *
SECRETARY OF HEALTH       *                        Stipulation; flu vaccine;
AND HUMAN SERVICES,       *                        transverse myelitis (“TM”);
                          *                        quadriparesis; acute disseminated
                          *                        encephalomyelitis (“ADEM”).
             Respondent.  *
******************** *

Robert Oushalem, San Jose, CA, for Petitioner;
Dhairya D. Jani, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On May 20, 2020, the parties filed a joint stipulation concerning the petition
for compensation filed by George Youhana and Belina Youhana on June 18, 2019.
In their petition, petitioners alleged that the flu vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a), and which C.Y.Y.
received on September 15, 2016, caused C.Y.Y. to suffer transverse myelitis
(“TM”), quadriparesis, and acute disseminated encephalomyelitis (“ADEM”).
Petitioners further allege that C.Y.Y. suffered the residual effects of these injuries
for more than six months. Petitioners represent that there has been no prior award
or settlement of a civil action for damages on his behalf as a result of his condition.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that the vaccines either caused or significantly
aggravated C.Y.Y.’s alleged injuries or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $72,575.00 in the form of a check payable to
       petitioners, as Guardians/Conservators of the estate of C.Y.Y., for the
       benefit of C.Y.Y. This amount represents compensation for all damages
       that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 19-888V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2